DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/08/2019 and 06/29/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (2016/0178923).

Regarding claim 2, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the carrier element (24, lens holder) is movably supported linearly along the optical axis (O, optical axis) of the optics (lens) by means of the rolled leaf spring (32, first leaf spring and 34, second leaf spring) (paragraphs 0054-0055).
Regarding claim 3, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the rolled leaf spring (32, first leaf spring and 34, second leaf spring) forms a ring (figures 3 and 4) (paragraph 0063 discloses circular shape).
Regarding claim 4, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the carrier element (24, lens holder) is movable in a direction in the plane of the ring (paragraph 0055).
Regarding claim 5, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the rolled leaf spring (32, first leaf spring and 34, second 
Regarding claim 6, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the rolled leaf spring (32, first leaf spring and 34, second leaf spring) has a flat outer side and the flat outer side is pressed toward the holding element (240, cylindrical portion) and the carrier element (24, lens holder) (paragraph 0054).
Regarding claim 7, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the rolled leaf spring (32, first leaf spring and 34, second leaf spring) is clamped between the holding element (240, cylindrical portion) and the carrier element (24, lens holder) (paragraph 0061).
Regarding claim 8, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the carrier element (24, lens holder) and the holding element (240, cylindrical portion) each have a surface (figure 3), said surfaces being in parallel with one another (figure 3).
Regarding claim 9, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the rolled leaf spring rolls (32, first leaf spring and 34, second leaf spring) on or off the surfaces during a movement of the movable carrier element (24, lens holder) (paragraphs 0055 and 0066).
Regarding claim 10, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the surfaces have a contour to exert a preload on the rolled leaf spring (paragraphs 0060-0061).
Regarding claim 11, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the contour has latch positions (paragraphs 0060-0061).

Regarding claim 13, Hayashi discloses, in figure 3, an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the carrier element (24, lens holder) has an annular outer surface and the holding element (240, cylindrical portion) has an annular inner surface (paragraphs 0054 and 0061), with the carrier element (24, lens holder) being concentrically arranged in the holding element (240, cylindrical portion) and carrying out a rotational movement by rolling off the rolled leaf springs (32, first leaf spring and 34, second leaf spring) therebetween (paragraph 0061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (2016/0178923) as applied to claim 1 above, and further in view of Kuo (2014/0211203).
Regarding claim 14, Hayashi discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hayashi fails to disclose wherein the optoelectronic sensor comprises a light transmitter, wherein the optics is configured as a transmission optics associated with the light transmitter
Kuo discloses an optoelectronic sensor (10, lens holder driving apparatus) (paragraph 0031), wherein the optoelectronic sensor (10, lens holder driving apparatus) comprises a light transmitter (10, light emitter) (paragraphs 0011 and 0012), wherein the optics (20, lens member) is configured as a transmission optics associated with the light transmitter (10, light emitter) (paragraphs 0011 and 0017).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Hayashi with the light transmitter of Kuo for the purpose of emitting light to the test lens member.
Regarding claim 15, Hayashi discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hayashi fails to disclose wherein the optoelectronic sensor comprises a light receiver, (30, light receiver) (paragraph 0011), wherein the optics (20, lens member) is configured as a reception optics associated with the light receiver (paragraph 0017).




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872